Citation Nr: 0307883	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for mechanical low 
back pain with degenerative disc disease of the lumbar spine, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for tinea 
versicolor, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for residuals of 
pilonidal and sebaceous cysts, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
January 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which granted service connection for 
pruritic dermatitis with an evaluation of 10 percent 
disabling effective January 1999 and for residuals of 
pilonidal and sebaceous cysts with an evaluation of 0 (zero) 
percent disabling effective January 1999.  

This matter also comes before the Board on appeal from a 
December 1999 rating decision of the Houston RO which granted 
service connection for mechanical low back pain with 
degenerative disc disease of the lumbar spine with a 10 
percent disabling rating effective January 1999.

In February 2001, the Board remanded on the issues presently 
on appeal for further development and adjudication.  The 
matters are now ready for appellate disposition.  During the 
pendency of this appeal, the Waco RO became the agency of 
original jurisdiction.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2. Throughout the entire period, the veteran's mechanical low 
back pain with degenerative disc disease of the lumbar spine 
has been manifested as no more disabling than moderate 
recurring attacks of intervertebral disc syndrome.

3.  Throughout the entire period, the veteran's tinea 
versicolor has not been manifested by exudation or itching 
constant, extensive lesions, or marked disfigurement.

4.  Throughout the entire period, the veteran's residuals of 
pilonidal and sebaceous cysts have been manifested as no more 
disabling than eczema with slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent disabling for mechanical low back pain 
with degenerative disc disease of the lumbar spine, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including §  4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2002); 67 Fed. Reg. 54345-54349 (June 24, 2002).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent disabling for tinea versicolor, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including §  4.118, Diagnostic Codes 7806, 7817. (2002); 67 
Fed. Reg. 147, 49590-49599 (July 31, 2002).  

3.  The criteria for entitlement to an initial evaluation in 
excess of 0 percent disabling for residuals of pilonidal and 
sebaceous cysts, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including §  4.118, 
Diagnostic Codes 7806, 7819. (2002); 67 Fed. Reg. 147, 49590-
49599 (July 31, 2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the December 1999 and March 2000 statements of the case 
(SOC), supplemental statements of the case (SSOC) dated in 
March 2000, May 2000, July 2002 and January 2003, and the 
July 2002 rating decision, the RO denied the increased rating 
claims on the substantive merits, based on the standard of 
review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claims 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied. Review of the record shows that the veteran was 
provided the diagnostic criteria necessary to warrant 
increased ratings in the December 1999 and March 2000 SOCs, 
as well as the March 2000, May 2000, and July 2002 SSOCs.  In 
the January 2003 SSOC, the veteran was provided the new 
regulations for intervertebral disc syndrome and the schedule 
of ratings for skin.  In February 2001, the Board remanded 
the matters on appeal for further development and 
adjudication.  Pursuant to Board remand and in accordance 
with the enactment of the VCAA, the RO sent the veteran a 
letter dated May 2002, which contained VA's duty to notify, 
VA's duty to assist, and what information was still needed 
from the veteran.  To date, the veteran has not responded.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records, service personnel records, 
VA outpatient treatment records, and private medical records 
have been associated with the claims folder.  A check for 
records at the Dallas VA Medical Center (VAMC) resulted in a 
negative response.  The veteran was also afforded VA 
examinations in connection with his claims, the most recent 
being in June 2002

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

I.  Entitlement to a higher initial rating for mechanical low 
back pain with degenerative disc disease of the lumbar spine, 
currently evaluated as 20 percent disabling.

Historically, in a December 1999 rating decision, service 
connection was granted for mechanical low back pain with 
degenerative disc disease of the lumbar spine and assigned a 
10 percent rating from January 1999.  The veteran appealed 
the original assignment of a 10 percent disability 
evaluation.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In a July 2002 rating decision, the RO increased the 
veteran's evaluation to 20 percent disabling retroactive to 
January 1999.  Applicable law mandates that when a veteran 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal and as such, it remains in appellate 
status. 

The veteran's mechanical low back pain with degenerative disc 
disease of the lumbar spine is currently rated under 
diagnostic code 5293 as 20 percent disabling. See 38 C.F.R. 
§ 4.71a.  Under diagnostic code 5293, a 20 percent disabling 
rating is assigned for moderate intervertebral disc syndrome 
with recurring attacks.  

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's back symptomatology more closely approximates the 
criteria for the currently assigned 20 percent rating. See 
38 C.F.R. §§ 4.3, 4.7.  In this regard, the veteran's service 
medical records show that he was treated for lower back 
muscle spasm during service.  Upon VA examination in November 
1999, the veteran complained of intermittent episodes of back 
pain with spasm.  Physical examination revealed range of 
motion of the lumbar spine within normal limits and his 
neurological evaluation revealed physiologic and symmetrical 
reflexes.  Straight leg raising was negative bilaterally and 
no atrophy was noted.  X-rays revealed only some mild 
degenerative changes at L5-S1.

A January 2000 MRI contained a clinical history of low back 
pain for 3 years, which was progressively getting worse.  No 
surgery was noted.  The veteran did not complain of radiating 
pain or numbness.  Alignment of the lumbar spine was 
satisfactory and the interspaces of L1-2, L2-3 and L3-4 were 
unremarkable.  There was a L5-S1 protrusion, however, it did 
not impact the nerve root.  The neural foramina were 
unremarkable and unimpeded.  The overall impression was 
degenerative disc disease, L4-L5 and L5-S1, greater at L4-5 
without lateralizing nerve root compromise.

VA outpatient treatment records dated between November 1999 
and March 2000 simply note a history of back pain.  An April 
2000 letter from M.A.B., D.C., indicates that the veteran had 
been treated on multiple occasions with complaints of pain 
and radiation.  No specific ranges of motion were given, but 
the veteran's chiropractor indicated that there was loss of 
motion during extension and lateral flexion several times, 
with associated pain in the lumbar spine.

Finally, upon VA examination in June 2002 the veteran 
complained of low back pain with prolonged standing.  He 
indicated that he had some feelings of spasm in his back.  
The examiner noted that a MRI conducted in January 2000 did 
not show any stenosis or nerve root entrapment.  Physical 
examination of the lumbar spine revealed some tenderness to 
palpation at L4 and S1.  Range of motion was flexion 80 
degrees, extension 10 degrees, lateral bending left 25 
degrees, and lateral bending right 25 degrees.  Straight-leg 
raise test was negative to 90 degrees while sitting.  Motor 
was 5/5 in both lower extremities.  There was no muscle 
atrophy.  Deep tendon reflexes were symmetrical with trace 
reflex of the patella and 2+ of the medial side of each calf, 
which was dull to pinprick.  Otherwise, the entire leg and 
foot had intact sensory.  The veteran was diagnosed with 
chronic mechanical low back pain with no signs or symptoms of 
nerve root irritation.  The pain level was listed as mild to 
moderate.  The examiner found the veteran did not miss work 
because of pain.  He was neurovascularly intact in both lower 
extremities.  Any limitation of motion of the lumbar spine 
was found to be "quite minimal."

While the currently assigned 20 percent disabling evaluation 
is appropriate, the objective clinical evidence of record 
does not show that the veteran meets the criteria 
contemplated for a 40 percent evaluation.  There has been no 
evidence of severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a.  In light of the veteran's credible complaints of 
pain experienced in his back, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, as noted above, the VA examiner found 
that any limitation of motion of the lumbar spine was found 
to be quite minimal.

The Board also looked to other analogous criteria in order to 
assign a higher evaluation.  However, there was no evidence 
of: ankylosis of the lumbar spine (diagnostic code 5289); 
severe limitation of motion of the lumbar spine (diagnostic 
code 5292); or severe lumbosacral strain (diagnostic code 
5295).  Therefore, the veteran's claim is denied.

The Board notes that the rating criteria under diagnostic 
code 5293 for intervertebral disc syndrome changed effective 
September 23, 2002. See 67 Fed. Reg. 54345-54349 (June 24, 
2002).  The Court has held that if the applicable laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies absent congressional intent 
to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). However, in a precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. See VAOPGCPREC 3-2000 (April 
10, 1999)(Emphasis added).  In the instant case, there is no 
evidence of record dated from or after the effective date of 
the change in regulations.

Even if the Board were to apply the new criteria provided for 
under diagnostic code 5293 to the most recent evidence of 
record, i.e. the June 2002 VA examination, there is no 
evidence of: intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In addition, 
there was no evidence of any neurological disabilities. 

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's service-connected mechanical 
low back pain with degenerative disc disease of the lumbar 
spine and their effects on the veteran's earning capacity and 
ordinary activity have been considered. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  In regard to the veteran's claim for a 
higher initial rating, the Board has considered the severity 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson, supra.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of 
evaluations other than those noted above.  

Finally, the evidence does not reflect that the application 
of the regular schedular standards is rendered impracticable.  
The VA Schedule for Rating Disabilities is premised on the 
average impairment in earning capacity.   Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Entitlement to a higher initial rating for tinea 
versicolor, currently evaluated as 10 percent disabling.

Historically, in a February 1999 rating decision, service 
connection was granted for pruritic dermatitis and assigned a 
10 percent rating from January 1999.  The veteran appealed 
the original assignment of a 10 percent disability 
evaluation.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, supra.  In a July 2002 rating decision, the 
veteran's disability was reclassified as tinea versicolor.

The veteran's tinea versicolor is currently rated under 
diagnostic code 7817 as 10 percent disabling. See 38 C.F.R. 
§ 4.118.  Under 38 C.F.R. § 4.118, the schedule of  ratings 
for skin indicates that unless otherwise provided, codes 7807 
through 7819 should be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under diagnostic code 7806, a 
10 percent disabling rating is assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's skin symptomatology more closely approximates the 
criteria for the currently assigned 10 percent rating. See 
38 C.F.R. §§ 4.3, 4.7.  In this regard, the veteran's service 
medical records reveal that the veteran was treated multiple 
times for a rash.  The veteran was diagnosed at various times 
with tinea versicolor, eczema, folliculitis, and pruritic 
dermatitis.

A November 1999 letter from Dr. L.C. indicated that the 
veteran was being treated for a skin condition diagnosed as 
reticulated and confluent papillomatosis, which responded 
generally to oral minocycline and keratolytic lotions.  Upon 
VA examination in November 1999, the veteran had confluent 5 
mm scaly macules on his chest with hypopigmentation.  There 
was no associated systemic or nervous manifestation.  The 
veteran was diagnosed with tinea versicolor.  The examiner 
opined that the condition was not contagious and was probably 
an inherited trait.  The examiner further opined that the 
condition would come and go dependent upon the season.  

VA outpatient treatment records dated between November 1999 
and March 2000 were negative for complaints regarding a rash 
or tinea versicolor.  Finally, upon VA examination in June 
2002, the veteran relayed a long history of dermatitis.  The 
veteran complained of some dermatitis in a small area of the 
right axilla, which was mildly pruritic.  The veteran 
indicated that dermatitis no longer existed anywhere else on 
his body.  Physical examination reveled an area of very 
finely scaly skin in the right anterior axilla.  There was no 
skin lesions noted or erythema.  The examiner diagnosed the 
veteran with a chronic skin disorder limited to a "very 
small area anterior to the right axilla."  The examiner 
stated there was some pruritis, but the veteran did not 
scratch the area and there was no skin breakdown or 
disfigurement.  The examiner further opined that the only 
visible sign was a very subtle scaling of the skin, which did 
not limit the veteran's activities or employment.

While the currently assigned 10 percent disabling evaluation 
is appropriate, the objective clinical evidence of record 
does not show that the veteran meets the criteria 
contemplated for a 30 percent evaluation.  There has been no 
evidence of eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement. 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

The Board notes the criteria for evaluating skin disorders 
was amended, effective from August 30, 2002, during the 
pendency of this claim. See 67 Fed. Reg. 147, 49590-49599 
(July 31, 2002).  However, in the instant case, there is no 
evidence of record dated from or after the effective date of 
the change in regulations.  Even if the Board were to apply 
the new criteria provided for under diagnostic code 7806 to 
the most recent evidence of record, i.e. the June 2002 VA 
examination, there is no evidence of dermatitis or eczema 
over 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12 month period. Id.

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's service-connected tinea 
versicolor and their effects on the veteran's earning 
capacity and ordinary activity have been considered. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In regard to the 
veteran's claim for a higher initial rating, the Board has 
considered the severity during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson, supra.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of evaluations other than those noted 
above.  

Finally, the evidence does not reflect that the application 
of the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell, supra; Floyd, supra; Shipwash, 
supra. 

III.  Entitlement to a higher initial rating for residuals of 
pilonidal and sebaceous cysts, currently evaluated as 
noncompensable.

Historically, in a February 1999 rating decision, service 
connection was granted for residuals of pilonidal and 
sebaceous cysts and assigned a 0 (zero) percent rating from 
January 1999.  The veteran appealed the original assignment 
of a noncompensable disability evaluation.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson, supra.  

The veteran's residuals of pilonidal and sebaceous cysts are 
currently rated under diagnostic code 7819 as 0 (zero) 
percent disabling. See 38 C.F.R. § 4.118.  The schedule of 
ratings for skin indicates that unless other wise provided, 
codes 7807 through 7819 are to be rated as eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under diagnostic code 7806, a 0 
percent disabling rating is assigned for eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's skin symptomatology more closely approximates the 
criteria for the currently assigned 0 (zero) percent rating. 
See 38 C.F.R. §§ 4.3, 4.7.  In this regard, the veteran's 
service medical records reveal that the veteran was treated 
for a pilonidal cyst and an epidermal inclusion cyst.  Upon 
separation examination, the veteran's pilonidal cyst was 
noted as resolved.

Upon VA examination in November 1999, the veteran complained 
of a two-year history in the sacral area and right upper 
back.  He indicated that the cyst on his back did not bother 
him.  The veteran did indicate that the cyst on his sacral 
area was occasionally tender and could sometimes express a 
small amount of fluid.  Physical examination showed a 2 cm 
cystic nodule on the right upper back and a 5 mm papule in 
the left sacral area.  There were no associated systemic or 
nervous manifestations of these two cysts.  The veteran was 
diagnosed with an epidermal inclusion cyst of the right upper 
back and a pilonidal cyst near the sacral area.

VA outpatient treatment records dated between November 1999 
and March 2000, indicated that the veteran had a pilonidal 
cyst and sebaceous cyst on his upper back.  In February 2000, 
the veteran complained of pain in his pilonidal cyst, as well 
as fluid discharge and easy bruising around the area.  The 
veteran requested that the cyst be removed.  The physician 
assistant student noted that the veteran had a pilonidal cyst 
on the left side with a clear discharge in the area.  In 
March 2000, excision of the pilonidal cyst was performed.

Finally, upon VA examination in June 2002 the veteran relayed 
a long history of pilonidal cyst with tenderness and 
drainage.  The veteran indicated that his cyst returned after 
it was removed in 2000, but that he has not had any drainage 
since the surgery.  The veteran complained of tenderness in 
the coccyx area when he sits on a hard surface.  Otherwise, 
the veteran stated the cyst did not bother him during normal 
standing or walking activities.  The veteran also indicated 
that a sebaceous cyst on his back ruptured 6 months prior to 
the instant examination and resulted in a foul smelling 
discharge.  He stated that since that time, the wound healed 
and he has had no further problems with the cyst.  The 
examiner concluded that the veteran had a recurrent pilonidal 
cyst, which was predictable without excising the entire 
tract.  There was no current drainage noted.  The examiner 
opined that the cyst does not limit his employment in any 
way.

While the currently assigned 0 (zero) percent disabling 
evaluation is appropriate, the objective clinical evidence of 
record does not show that the veteran meets the criteria 
contemplated for a 10 percent evaluation.  There has been no 
evidence of eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area. 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

As previously noted, the criteria for evaluating skin 
disorders was amended, effective from August 30, 2002, during 
the pendency of this claim. See 67 Fed. Reg. 147, 49590-49599 
(July 31, 2002).  However, in the instant case, there is no 
evidence of record dated from or after the effective date of 
the change in regulations.  Even if the Board were to apply 
the new criteria provided for under diagnostic code 7806 to 
the most recent evidence of record, i.e. the June 2002 VA 
examination, there is no evidence of: disfigurement of the 
head, face, or neck (diagnostic code 7800); scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches 
(diagnostic code 7801); scars, other than the head, face, or 
neck, that are superficial and that do not cause limited 
motion and have an area or areas of 144 square inches or 
greater (diagnostic code 7802); scars, superficial, unstable 
(diagnostic code 7803); scars, superficial, painful on 
examination (diagnostic code 7804); or limitation of function 
of the affected part (diagnostic code 7805). Id.  (Note: 
under the new diagnostic code 7819, benign skin neoplasms are 
rated as disfigurement of the head, face, or neck, scars, or 
impairment of function under diagnostic codes 7800 through 
7805.)

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's service-connected residuals 
of pilonidal and sebaceous cysts and their effects on the 
veteran's earning capacity and ordinary activity have been 
considered. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In regard 
to the veteran's claim for a higher initial rating, the Board 
has considered the severity during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson, supra.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of evaluations other than those noted 
above.  

Finally, the evidence does not reflect that the application 
of the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell, supra; Floyd, supra; Shipwash, 
supra. 



ORDER

Entitlement to an initial evaluation in excess of 20 percent 
disabling for mechanical low back pain with degenerative disc 
disease of the lumbar spine, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for tinea versicolor, is denied.

Entitlement to an initial evaluation in excess of 0 (zero) 
percent disabling for residuals of pilonidal and sebaceous 
cysts, is denied.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

